DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Response to First Action Interview Office Action Dated April 11, 22, filed June 13, 2022 (“Reply”).  Applicant has amended Claims 1, 6, and 14.  No claims are currently added or canceled.  As amended, Claims 1-20 are presented for examination.


Response to Arguments
Applicant’s arguments with respect to Claim 6 (Reply Pages 10-12) have been fully considered, but are not persuasive.
Applicant presents that Anerella does not teach or suggest the limitations including “providing the live stream event data and shopping interface data to the second user account to cause the shopping interface data to be displayed on a device associated with the second user account concurrently with the live stream event data, the shopping interface data to allow for placement of an order during the live stream event” because “in Anerella guest do not check out or complete a purchase during the party” (Reply Page 10, Anerella column 11 and Fig. 7)
It is the Examiner’s position that Anerella demonstrates “providing the live stream event data and shopping interface data to the second user account to cause the shopping interface data to be displayed on a device associated with the second user account concurrently with the live stream event data, the shopping interface data to allow for placement of an order during the live stream event” by way of operations of Backend System 102 and Checkout Module 210 of managing purchase transactions at Block 424 (as described in 8:22-25) with further reference to individual Shopping Cart GUI 700 of Fig. 7 including user’s items being purchased and checkout options (as described in 11:16-19).  In particular, Anerella provides for “live steam event data” including Incentive 702 providing details about the user’s items being purchased and checkout options (as described in 11:16-19).  Applicant is encouraged to further define the scope of “live stream event data” in order to distinguish from the teachings of Anerella.
Applicant’s arguments with respect to Claim 14 (Reply Page 12) are addressed above with respect to Claim 6.
Applicant’s arguments with respect to Claim 1 (Reply Pages 13-16) have been fully considered, but are moot in view of the new grounds of rejection; however, Applicant’s arguments remain relevant to the applied prior art and will therefore be addressed accordingly.
In particular, Applicant’s arguments with respect to the Demir reference (Reply Pages 15-16) have been fully considered, but are moot in view of the new grounds of rejection.
Applicant presents that the combination of Anerella and Demir does not teach or suggest the limitations including:
sending a notification to the first computing device, the notification to cause feedback data associated with the transaction to display on a graphical element of the first computing device;
receiving, from the first computing device, a request to recognize the second user account for the transaction; and
sending a pre-prepared response to at least the second computing device and a third computing device to cause the pre-prepared response to be displayed concurrently with the live stream data on the graphical element of the second computing device and a graphical element of the third computing device
because “neither inviting a guest to a group shopping system nor presenting a collection to the guest teaches or otherwise suggest [the above quoted limitations of Claim 1]” “[r]ather, in Anerella the collection is presented by the host to the guests” (Reply Page 14, Anerella column 6).  Applicant additionally presents that “offering an inventive to purchase prior to a purchase does not teach or suggest [the above quoted limitations of Claim 1]” [r]ather, the inventive of Anerella is prior to a transaction to induce the purchase” (Reply Page 15, Anerella column 8, lines 10-14).
Lastly, Applicant presents that “a request between a backend system and the user does not teach or suggest [the above quoted limitations of Claim 1]” (Reply Page 16).
It is the Examiner’s position that Anerella demonstrates “sending a notification to the first computing device, the notification to cause feedback data associated with the transaction to display on a graphical element of the first computing device” by way of Chat Area 508 of Fig. 5 providing a means for textual comments originating from the remote users and for entering text for distributing to remote users (as described in 10:26-39); and “sending a pre-prepared response to at least the second computing device and a third computing device to cause the pre-prepared response to be displayed concurrently with the live stream data on the graphical element of the second computing device and a graphical element of the third computing device” by way of providing brief messages that may be selected and assembled from predefined messages for display in Chat Area 508 (as described in 10:26-38).  In particular, Anerella provides “feedback data associated with the transaction” by way of textural comments displayed within Chat Area 508 of Fig. 5 (as described in 10:26-39).  Additionally, Anerella discloses (at 10:26-38) that “[b]rief messages may be selected and assembled from predefined messages retrieved by the backend system 102 and updated to include relevant information determined by the backend system 102 from input received from the users (e.g., in response to their selection of selectable icons).”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anerella et al. (US 11,151,643 “Anerella”).
In regards to Claim 6, Anerella teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause one or more computing devices to perform operations (method generally shown in Fig. 4, as introduced in 6:21-51; with further reference to Software Architecture 1004 and Memory 1026 of Fig. 10, as introduced in 15:4-16) comprising:
receiving, from a first user account, scheduling data associated with a live stream event, the scheduling data including a first item to be featured during the live stream event (receiving group shopping details, at Block 402 of Fig. 4A, including date, start time, duration, theme, and collections, as described in 6:45-60);
streaming live stream event data to a second user account (operations of Backend System 102 for receiving and distributing communications from the host and guest in accordance with Block 410 of Fig. 4A, as described in 7:39-45);
receiving from the second user account a request to access a shopping interface associated with the live stream event data (server shopping selection screens at Block 412 of Fig. 4A, as described in 7:46-51; with further reference to the shopping bin/cart GUIs of Figs. 6 and 7, as introduced in 10:59-11:3); and
providing the live stream event data and shopping interface data to the second user account to cause the shopping interface data to be displayed on a device associated with the second user account concurrently with the live stream event data, the shopping interface data to allow for placement of an order during the live stream event (operations of Backend System 102 and Checkout Module 210 of managing purchase transactions at Block 424, as described in 8:22-25; with particular reference to individual Shopping Cart GUI 700 of Fig. 7 including user’s items being purchased and checkout options, as described in 11:16-19).
In regards to Claim 7, Anerella teaches the one or more non-transitory computer-readable media as recited in claim 6, wherein the operations further comprise:
identifying one or more additional user accounts to invite to the live stream event (operations of Invitation Module 202 providing a means for the host to enter identification information for guests to receive a link to the party, as described in 6:61-7:2); and
sending a notification to the one or more additional user accounts (Backend System 102 notifies group members of the party details, as described in 7:3-8).
In regards to Claim 8, Anerella teaches the one or more non-transitory computer-readable media as recited in claim 7, wherein the notification includes a selectable icon that, when selected, causes individual ones of the one or more second user accounts to share the notification with an additional user account of the social networking system (display of Invite Button for the Host to identify another user to receive a link to the party, as described in 6:65-7:2).
In regards to Claim 9, Anerella teaches the one or more non-transitory computer-readable media as recited in claim 6, the operations further comprising:
receiving from the device a request to purchase the first item (activation of Add to Bag Icon 612 of Fig. 6c, as described in 11:4-14);
processing a transaction to purchase the item with a third-party retailer on behalf of the second user account (operations of Checkout Module 210 including managing purchases by party goers, as described in 4:62-67); and
sending transaction data associated with the transaction to purchase the item to the device to cause the transaction data to be displayed concurrently with the live stream event data (operations of Cart Module 206 for maintaining a shopping bin that includes items selected by each of the party goers and providing a means for each user to comment on the purchases of the others, as described in 4:43-52).
In regards to Claim 10, Anerella teaches the one or more non-transitory computer-readable media as recited in claim 9, wherein the device is a first device and the operations further comprising: 
sending an indication of the transaction associated with the transaction data to a second device associated with the first user account to cause the indication to be displayed on a graphical element of the second device (operations of Backend System 102 for notifying group members including the host and the guest, as described in 7:3-8; with further reference to the process of Fig. 4c including detecting and notifying of user activity within an identified feed, as described in 8:57-9:9).
In regards to Claim 11, Anerella teaches the one or more non-transitory computer-readable media as recited in claim 10, the operations further comprising:
receiving a request to recognize the second user account from the second device (Chat Area 508 presenting messages with respect to liked items and users joining and leaving the party, as described in 10:26-38); and
sending a pre-prepared response to the first device to cause the pre-prepared response to be displayed concurrently with the live stream data (predefined messages retrieved by the Backend System 102, as described in 10:26-38).
In regards to Claim 12, Anerella teaches the one or more non-transitory computer-readable media as recited in claim 11, the operations further comprising:
sending the pre-prepared response to a third device associated with a third user to cause the pre-prepared response to be displayed concurrently with the live stream data (Chat Area 508 presenting messages with respect to liked items and users joining and leaving the party, as described in 10:26-38).
In regards to Claim 13, Anerella teaches the one or more non-transitory computer-readable media as recited in claim 11, wherein:
the scheduling data includes a plurality of pre-prepared responses (predefined messages retrieved by the Backend System 102, as described in 10:26-38); and
the operations further comprise selecting the pre-prepared response from the plurality of pre-prepared responses (predefined messages including relevant information determined by the Backend System 102, as described in 10:26-38).

In regards to Claim 14, Anerella teaches a computing device (Electronic Devices 104 including Mobile Device 890 of Fig. 8, as introduced in 11:20-38) comprising:
a display (Display 880, as described in 11:20-38);
one or more processors (CPU 830, as described in 11:20-38); and
one or more computer-readable media storing instructions that, when executed by the one or more processors (Flash Memory 840a, as described in 11:20-38), cause the one or more processors to perform operations comprising:
receiving, at a first user account associated with the device, live stream event data from a social networking system, the live stream event data associated with a second user account (receiving group shopping details, at Block 402 of Fig. 4A, including date, start time, duration, theme, and collections, as described in 6:45-60);
presenting the live stream event data on the display (operations of Backend System 102 for receiving and distributing communications from the host and guest in accordance with Block 410 of Fig. 4A, as described in 7:39-45); and
concurrently presenting the live stream event data and a shopping interface on the display in response to receiving an input to access a shopping interface during the live stream event the shopping interface to allow for placement of an order during the live stream event (operations of Backend System 102 and Checkout Module 210 of managing purchase transactions at Block 424, as described in 8:22-25; with particular reference to individual Shopping Cart GUI 700 of Fig. 7 including user’s items being purchased and checkout options, as described in 11:16-19).
In regards to Claim 15, Anerella teaches the computing device of claim 14, the operations further comprising:
receiving a first selection of a first item via the shopping interface (backend system presenting user with an option to add the items to their own back by selecting an add to bag Icon 612, as shown in Fig. 6b and described in 11:4-14);
adding a first item to a shopping bag associated with the first user account (selected content added to users shopping bag, as described in 11:4-14);
receiving a second selection to access the shopping bag (user accessing Individual Shopping Cart GUI 700 of Fig. 7, as described in 11:15-19); and
concurrently presenting the live stream event data and the shopping bag on the display during the live stream event (display of Individual Shopping Cart GUI 700 comprising Incentive 702, as shown in Fig. 7 and described in 11:15-19; with further reference to presenting video feeds from the other users in accordance with the process of Fig. 4d, as described in 9:20-37 and the shopping screen interface of Fig. 5b, as described in 10:39-58).
In regards to Claim 16, Anerella teaches the computing device as recited in claim 15, wherein the operations further comprise:
receiving a third selection to purchase the first item (backend system presenting user with an option to add the items to their own back by selecting an add to bag Icon 612, as shown in Fig. 6b and described in 11:4-14);
sending a request to the social networking system to purchase the first item (operations of Checkout Module 210 including managing purchases by party goers, as described in 4:62-67);
receiving a confirmation that the first item was purchased (operations of Checkout Module 210 including presenting the user with purchasing information, as described in 4:62-67); and
concurrently presenting the live stream event data and the confirmation on the display during the live stream event (operations of Backend System 102 for notifying group members including the host and the guest, as described in 7:3-8; with further reference to the process of Fig. 4c including detecting and notifying of user activity within an identified feed, as described in 8:57-9:9).
In regards to Claim 17, Anerella teaches the system of claim 15, wherein the operations further comprise:
receiving response data from the social networking system, the response data associated with the host device (predefined messages retrieved by the Backend System 102, as described in 10:26-38); and
concurrently presenting the live stream event data and the response data the display during the live stream event (Chat Area 508 presenting messages with respect to liked items and users joining and leaving the party, as described in 10:26-38).
In regards to Claim 18, Anerella teaches the system of claim 15, wherein the response data comprise one or more text-based comments pre-configured and associated with the first user account (predefined messages retrieved by the Backend System 102, as described in 10:26-38).
In regards to Claim 19, Anerella teaches the system of claim 14, wherein the operations further comprise:
receiving comment data from the social networking system (comments presented within GUI 500a, as describe in 10:26-38); and
concurrently presenting the live stream event data and the comment data the display during the live stream event (Chat Area 508 presenting messages with respect to liked items and users joining and leaving the party, as described in 10:26-38). 
In regards to Claim 20, Anerella teaches the system of claim 14, wherein the operations further comprise:
receiving highlight data associated with an item to feature during presentation of the live stream event data from the social networking system (user likes an item in another users bag, as descried in 10:26-38); and
concurrently presenting the live stream event data and the highlight data the display during the live stream event (display of brief messages including instances when a user likes an item in another user’s bag, as described in 10:26-38).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anerella in view of Altinsel (US 2019/0213654 A1).
In regards to Claim 1, Anerella teaches a method (generally shown in Fig. 4, as introduced in 6:21-51) comprising:
receiving, from a first user device associated with a first user account, scheduling data associated with a live stream event, the scheduling data including at least a date, a time, and an item to be featured during the live stream event (receiving group shopping details, at Block 402 of Fig. 4A, including date, start time, duration, theme, and collections, as described in 6:45-60);
identifying a second user account to invite to the live stream event (entering identification information for a guest by way of Invite button, as described in 6:49-60);
sending a notification to a second user device associated with the second user account (notify group members at Block 404 of Fig. 4A, as described in 7:3-8; with further reference to receiving an invitation at Block 432 of Fig. 4B, as described in 8:26-30);
streaming live stream event data from the first computing device to the second computing device in response to determining the live stream event has commenced (operations of Backend System 102 for receiving and distributing communications from the host and guest in accordance with Block 410 of Fig. 4A, as described in 7:39-45);
receiving from the second user device a first interaction with the social networking system, the first interaction to cause a shopping interface to be displayed concurrently with the live stream event data on a graphical element of the second computing device (server shopping selection screens at Block 412 of Fig. 4A, as described in 7:46-51);
receiving from the second user device a second interaction with the social networking system, the second interaction to cause initiate a purchase of the item with a third-party retailer (receive item selections from the user at Block 416, as described in 7:57-59);
processing a transaction with the third-party retailer on behalf of the second user account to complete the purchase of the item (operations of Backend System 102 and Checkout Module 210 for managing purchase transactions at Block 424, as described in 8:22-25); and
sending a notification to the first computing device, the notification to cause feedback data associated with the transaction to display on a graphical element of the first computing device (Chat Area 508 of Fig. 5 providing a means for textual comments originating from the remote users and for entering text for distributing to remote users, as described in 10:26-39); and
sending a pre-prepared response to at least the second computing device and a third computing device to cause the pre-prepared response to be displayed concurrently with the live stream data on the graphical element of the second computing device and a graphical element of the third computing device (providing brief messages that may be selected and assembled from predefined messages for display in Chat Area 508, as described in 10:26-38).
Anerella further discloses a known technique of providing brief messages that may be selected and assembled from predefined messages for display in Chat Area 508 (10:26-38).  However, Anerella does not described the technique in sufficient detail as to demonstrate:
receiving, from the first computing device, a request to recognize the second user account for the transaction.
In a similar field of Altinsel teaches a method and system for providing enhanced content to an e-commerce customer (Abstract).  Altinsel further discloses receiving, from the first computing device, a request to recognize the second user account for the transaction (process of Fig. 5 including retrieve personalization data associated with the event notification at 515, as described in [0049] and including a content item thanking customers of an e-commerce site for a recent purchase, as described in [0046,0050,0051]).
Both Anerella and Altinsel teach similar techniques for providing a marketplace within a social network environment.  Altinsel further discloses a known technique for generating a message recognizing a user of the social network marketplace.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace social network technique of Anerella to include the message of recognition, as taught by Altinsel, in order to provide a means for effectively engaging customers (as Altinsel suggest in [0002]).
In regards to Claim 2, the combination of Anerella and Altinsel teach the method of claim 1, wherein the pre-prepared response is received from the first computing device as part of the scheduling data (Anerella: predefined messages received including in response to a user entering or leaving the party, as described in 10:26-38).
In regards to Claim 3, the combination of Anerella and Altinsel teach the method of claim 1, further comprising:
generating a summary of interactions associated with the second user account with the social networking systems during the live stream event (Anerella: shopping bin including items selected by each user, as described in 10:59-11:3; Demir: history of user’s prior actions, as described in [0165]); and
sending the summary of the interactions to the second computing device (Anerella: shopping bin proving others a means to view and comment on what other users are considering for purchase, as described in 10:59-11:3; Demir: social graph, as described in [0133]).
In regards to Claim 4, the combination of Anerella and Altinsel teach the method of claim 1, wherein the notification includes a description of the item, the date, the time, and selectable icon to access the live stream event (Anerella: party details of invitation including date, start time, duration, theme, and collections, as described in 4:30-38; 6:45-60).
In regards to Claim 5, the combination of Anerella and Altinsel teach the method of claim 1, further comprising:
receiving a request from the first computing device to highlight the item (Anerella: selectable Indicator 604 and counter tracking the number of times a distinct remote user selects the selectable indicator, as described in 10:59-11:3); and
sending item data to at least the second computing device and the third computing device to cause the item data to be displayed concurrently with the live stream data on the graphical element of the second computing device and the graphical element of the third computing device (Anerella: interface of Fig. 6A displaying shopping bin including items selected by each user, as described in 10:59-64).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426